                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                       Case No. 18-cr-20829
                                                       Hon. Matthew F. Leitman
v.

CHARLES EDWARDS,

      Defendant.
_______________________________________________________________________/

                    AMENDED1 OPINION AND ORDER DENYING
                   DEFENDANT’S MOTION TO SUPPRESS (ECF #20)

      On December 19, 2018, a federal grand jury charged Defendant Charles Edwards

with being a felon in possession of a firearm, possession with intent to distribute heroin,

and possession of a firearm in furtherance of a drug trafficking crime. (See Indictment,

ECF #1.)    The charges were based, in large part, upon evidence seized from Edwards’

vehicle. Edwards has now filed a motion to suppress that evidence. (See Mot. to Suppress,

ECF #20.) The Court held an evidentiary hearing on the motion on July 23, 2019. For the

reasons explained below, the motion is DENIED.

                                    Findings of Fact

      Based upon the testimony given and other evidence presented at the evidentiary

hearing, the Court makes the following findings of fact:



1
  The only change from the Court’s original Opinion and Order appears in Factual
Finding 15 below. The change is intended to eliminate a potential ambiguity in that
finding as it appeared in the original Opinion and Order.

                                            1
       1.     On June 10, 2017, John Harwell and Noah Pillsbury were working as patrol

officers for the City of Flint Police Department.

       2.     At that time, the City of Flint Police Department had written policies and

procedures concerning impounding vehicles and conducting inventory searches of

vehicles. Those policies and procedures were set forth in the Flint Police Manual, a portion

of which was admitted into evidence as Government’s Exhibit 2 at the evidentiary hearing.

       3.     As relevant to the issues presented in Edwards’ motion, Section 03-4/020.3-

1 of the Flint Police Manual (“Section 020.3-1”) provided as follows on June 10, 2017:

                       IMPOUNDMENT FOR SAFEKEEPING

              Any time a vehicle is rendered unattended on public or private
              property not belonging to the vehicle owner or user as a result
              of Flint police action, and custody of the vehicle is not turned
              over by the person in charge of the vehicle to another who is
              legally eligible to take charge, the vehicle shall be impounded
              for safekeeping. An alternative to impoundment may be
              arranged if the unattended vehicle is protected form theft or
              damage while in the custody of the Flint Police Department.
              An alternative, to be acceptable, must transfer custody of the
              vehicle from the Department to the vehicle owner or his agent.

       4.     In addition, Section 03-4/020.4-1 of the Flint Police Manual (“Section 020.4-

1”) required officers impounding a vehicle to complete a “Vehicle Tie-Up Slip” and to

include on that slip “an inventory of the contents of the car.”

       5.     While Officers Harwell and Pillsbury were on routine patrol on June 10,

2017, they came across a vehicle accident scene. The accident involved a minivan driven

by Edwards and a second vehicle driven by another individual.




                                              2
       6.     Officers Harwell and Pillsbury stopped at the accident scene and spoke to the

two drivers. The officers asked the drivers to provide their licenses, vehicle registrations,

and proofs of insurance.

       7.     Edwards did not have a physical driver’s license with him, so he gave the

officers his name and birthdate.

       8.     The officers entered Edwards’ information into the Law Enforcement

Information Network system and discovered that Edwards was the subject of an

outstanding arrest warrant issued by a Michigan state court.

       9.     Based upon the outstanding warrant, the officers arrested Edwards. Upon

arresting Edwards, the officers handcuffed him and placed him into the rear seat of their

police vehicle.

       10.    At the time the officers arrested Edwards, they did not believe or suspect that

Edwards had committed any criminal conduct or that Edwards was in possession of any

contraband. They arrested Edwards solely because of the outstanding warrant.

       11.    After the officers arrested Edwards, Officer Pillsbury assisted Edwards in

making calls to family and/or friends. Edwards was calling these individuals – with Officer

Pillsbury’s assistance – to ask them to come to scene to retrieve his vehicle and the property

inside the vehicle.

       12.    The officers waited several minutes after Edwards made his initial calls. The

officers then decided that instead of continuing to wait for someone to arrive at the scene,

they would proceed to impound Edwards’ vehicle. They made this decision because,

among other reasons, they were uncertain that a licensed driver would timely arrive to take


                                              3
care of the vehicle, and they did not want to continue to wait at the scene. Members of

Edwards’ family did eventually arrive at the scene. But the officers made the decision to

impound Edwards’ vehicle before any family member arrived and could identify himself

as a properly-licensed driver who had the ability to drive Edwards’ vehicle from the scene.

       13.    The officers impounded Edwards’ vehicle pursuant to Section 020.3-1. The

officers’ arrest of Edwards rendered his vehicle unattended and therefore subject to

impoundment under that Section.

       14.    After the officers decided to impound Edwards’ vehicle, Officer Harwell

began to conduct an inventory search of the vehicle pursuant to Section 020.4-1. As part

of that search, Officer Harwell searched a blue duffel bag. Officer Harwell discovered a

mid-sized mini Draco firearm in the bag. As Officer Harwell continued to conduct the

inventory search, he discovered a container containing what he suspected to be heroin and

a bag of suspected marijuana. Officer Pillsbury later discovered a second firearm in the

vehicle.

       15.    At the time the officers began the inventory search of Edwards’ vehicle, they

did not believe or suspect that the vehicle contained evidence of a crime or contraband, and

they did not search the vehicle because they suspected Edwards of committing a crime.

Instead, their sole purpose was to conduct the vehicle inventory search required to be

conducted when police action renders a vehicle unattended. While the officers were

conducting the inventory search, they looked for contraband, for items that could pose a

danger to the officers or others, and for valuable items.    The officers did not look for

contraband and dangerous items as part of an investigation into whether Edwards


                                             4
committed a crime, but, instead, they looked for these items as part of their regular

inventory search routine.

       16.    After the officers seized the firearms and suspected drugs from Edwards’

vehicle, they permitted members of Edwards’ family – who had arrived on scene by that

time – to remove valuable items from Edwards’ vehicle. The family members removed

television sets and tools from his vehicle. In addition, the officers allowed Edwards to give

his family members some cash that he had in his possession.

       17.    After the officers completed their search of the vehicle, Officer Pillsbury

completed the Tie-Up Slip required by Section 020.4-1. He also completed a second

document known as a property receipt. The Tie-Up Slip was admitted as Government’s

Exhibit 6 at the evidentiary hearing, and the property receipt was admitted as Government’s

Exhibit 5. The property receipt identified the contraband seized from Edwards’ vehicle.

The Tie-Up Slip noted that some non-contraband remained in Edwards’ vehicle at the time

of impound, but those items were not specifically identified on the slip. Instead, Officer

Pillsbury identified that property as “Misc. papers/tools” on the slip.

       18.    At the end of the encounter, the officers had Edwards’ vehicle towed from

the scene.

                                          Analysis

       Edwards contends that the search of his vehicle violated the Fourth Amendment to

the United States Constitution. That Amendment protects “[t]he right of people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures....” U.S. Const. amend. IV. “It is beyond dispute that a vehicle is an effect as that


                                              5
term is used in the [Fourth] Amendment.” United States v. Jones, 565 U.S.400, 404 (2012)

(internal quotation marks omitted).

       In considering the validity of the warrantless search of Edwards’ vehicle, the Court

begins “with the basic rule that searches conducted outside the judicial process, without

prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated

exceptions.” Arizona v. Gant, 556 U.S. 332, 338 (2009) (internal quotation marks omitted).

“[I]nventory searches are now a well-defined exception to the warrant requirement of the

Fourth Amendment.” Colorado v. Bertine, 479 U.S. 367, 371 (1987). “An inventory search

is the search of property lawfully seized and detained, in order to ensure that it is harmless,

to secure valuable items (such as might be kept in a towed car), and to protect against false

claims of loss or damage.” Whren v. United States, 517 U.S. 806, 811 n. 1 (1996).

       In United States v. Hockenberry, 730 F.3d 645 (6th Cir. 2013), the United States

Court of Appeals for the Sixth Circuit offered the following comprehensive review of the

law governing warrantless inventory searches:

              “A warrantless inventory search may only be conducted if
              police have lawfully tak[en] custody of a vehicle.” United
              States v. Smith, 510 F.3d 641, 651 (6th Cir. 2007) (internal
              quotation marks omitted); see also [United States v.]
              Jackson, 682 F.3d [448,] 455 [6th Cir. 2012] (“It is settled law
              that the police may conduct an inventory search of an
              automobile that is being impounded without running afoul of
              the Fourth Amendment.”). This Court has held that
              “[d]iscretion as to impoundment is permissible so long as that
              discretion is exercised according to standard criteria and on the
              basis of something other than suspicion of evidence of criminal
              activity.” Jackson, 682 F.3d at 454 (citations omitted) (internal
              quotation marks omitted); see also United States v. Kimes, 246


                                              6
F.3d 800, 805 (6th Cir. 2001) (“The Fourth Amendment
permits impoundment decisions ... that are objectively
justifiable ... regardless of an officer's subjective intent.”).
Furthermore, an impoundment decision will not be
impermissible simply because alternatives to impoundment
might exist. See Kimes, 246 F.3d at 805 (holding that officer
were not required to “take[ ] it upon themselves to call [the
defendant's] wife and ask her to get the vehicle”); cf.
also United States v. Agofsky, 20 F.3d 866, 873 (8th Cir.1994)
(“Nothing in the Fourth Amendment requires a police
department to allow an arrested person to arrange for another
person to pick up his car to avoid impoundment and
inventory.”).

With regard to the actual performance of an inventory search,
our Court has recently summarized:

       “In order to be deemed valid, an inventory search
       may not be undertaken for purposes of
       investigation, and it must be conducted
       according to standard police procedures.”
       [Smith, 510 F.3d] at 651 (citation and internal
       quotation marks omitted). A general written
       inventory policy does not grant officers carte
       blanche when conducting a search; rather, it
       must be sufficiently tailored to only produce an
       inventory. [United States v. Tackett, 486 F.3d
       230, 232 (6th Cir. 2007)]. Thus, “[i]n conducting
       an inventory search, officers do not enjoy their
       accustomed discretion; they simply follow the
       applicable policy.” Id. “Nonetheless, officers
       may exercise some judgment based on concerns
       related to the purposes of an inventory search; for
       example, they may decide to open particular
       containers if they cannot determine the
       contents.” Id. (citation and internal quotation
       marks omitted). “When a legitimate search is
       underway, and when its purpose and its limits
       have been precisely defined, nice distinctions
       between closets, drawers, and containers, in the
       case of a home, or between glove compartments,
       upholstered seats, trunks, and wrapped packages,
       in the case of a vehicle, must give way to the


                               7
                     interest in the prompt and efficient completion of
                     the task at hand.” [[Colorado v.] Bertine, 479
                     U.S. [367] 375 [1987], 107 S.Ct. 738] (citation
                     and internal quotation marks omitted).

              Jackson, 682 F.3d at 455.

              In other terms, officers are required to follow “standardized
              criteria ... or established routine” to assure that inventory
              searches are not “a ruse for a general rummaging in order to
              discover incriminating evidence.” Florida v. Wells, 495 U.S. 1,
              4, 110 S.Ct. 1632, 109 L.Ed.2d 1 (1990). At the same time,
              however, “there is no reason to insist that [inventory searches]
              be conducted in a totally mechanical ‘all or nothing’
              fashion.” Id. Additionally,     when        considering      the
              comprehensiveness of an inventory list, “an officer's use of
              discretion in implementing agency guidelines regarding the
              conduct of an inventory search does not necessarily violate the
              Fourth Amendment.” Kimes, 246 F.3d at 805. In Kimes, we
              specifically held that a standardized policy of “listing only
              ‘valuable’ items is not impermissible, and neither is a measure
              of flexibility regarding the implementation of that
              policy.” Id. We further reasoned that “[t]he post-discovery
              listing of items discovered in a search, moreover, has no
              pertinent connection to the discovery itself.” Id.

              Finally, we must consider whether the evidence establishes that
              the “police acted in bad faith or for the sole purpose of
              investigation” in conducting an inventory search. United States
              v. Vite–Espinoza, 342 F.3d 462, 470 (6th Cir. 2003)
              (citing Bertine, 479 U.S. at 372–73, 107 S.Ct. 738).
              Nevertheless, although inventory searches “may not be
              undertaken for the purposes of investigation, ... the mere fact
              that an officer suspects that contraband may be found in a
              vehicle does not invalidate an otherwise proper inventory
              search.” Smith, 510 F.3d at 651 (citations omitted) (internal
              quotation marks omitted).

Hockenberry, 730 F.3d at 657-59.

       The inventory search of Edwards’ vehicle passes muster under these standards.

First, the officers did not undertake the search for purposes of investigation, and the search


                                              8
was not a general rummaging intended to reveal evidence of a crime or contraband.

Instead, the officers conducted the search because their arrest of Edwards rendered his

vehicle unattended and thus subject to impoundment and an inventory search under

Sections 020.3-1 and 020.4-1. Second, the impoundment and subsequent search were

conducted according to the Department’s standard procedures, including Sections 020.3-1

and 020.4-1. The officers completed the paperwork required by the police department’s

policies, identified the contraband found in the vehicle, and had the vehicle towed from the

scene. While it is true that the officers could have completed a more detailed inventory of

the non-contraband remaining in the vehicle at the time of impoundment, this deviation

from the police department’s policies and procedures, standing alone, is not enough to

invalidate the inventory search. See id.

       Next, the officers acted in good faith during their encounter with Edwards and in

connection with their decisions to impound the vehicle and conduct an inventory search.

They worked with Edwards in an attempt to summon a third person to the scene to retrieve

the car and avoid impoundment and an inventory search, and they made the decision to

impound and search only after concluding that a suitable driver for the vehicle had not

arrived, and would not necessarily arrive, in a timely fashion. Moreover, the officers

worked with Edwards to permit his family members to retrieve valuable items from his

vehicle and to transfer Edwards’ cash to his family members. Simply put, these officers

were not looking for a way to develop a case against Edwards. Rather, they discovered

contraband in Edwards’ vehicle only as a result of conducting a standard inventory search

pursuant to the general policies and procedures adopted and applied by the City of Flint


                                             9
Police Department. Thus, there is no basis on which to suppress the evidence seized by

the officers.

       Finally, Edwards has not cited any cases in which courts have suppressed evidence

seized under similar circumstances. Edwards relies primarily upon the Sixth Circuit’s

decision in United States v. Richards, 56 F. App’x 667 (6th Cir. 2003), but that decision is

distinguishable. In Richards, the Sixth Circuit affirmed the suppression of evidence seized

by Flint police officers during an inventory search of a vehicle that the officers had

purportedly decided to impound. The court held that the Government failed to show that

the vehicle was impounded pursuant to a standardized policy and procedure. The court

stressed that the vehicle was not rendered “unattended” and that even if it had been so

rendered, that was not the result of police action. Thus, the court concluded that the

impoundment of the vehicle was not authorized by Section 020.3-1. Here, in contrast and

as noted above, Edwards’ vehicle was rendered unattended by police action when the

officers decided to arrest him based upon the outstanding warrant and when a suitable

alternative driver had not appeared to drive the vehicle away before the officers decided to

impound it. Therefore, unlike in Richards, the Government has shown here that Edwards’

vehicle was impounded to the standardized policy set forth in Section 020.3-1.

       In the end, the Court found the testimony of Officer Harwell – the only witness to

testify at the evidentiary hearing – to be entirely credible2, and, for all of the reasons stated



2
  To defense counsel’s credit, during the evidentiary hearing and the post-hearing
argument, he highlighted some matters that could, perhaps, have called into question
the version of events described by Officer Harwell. For instance, counsel pointed

                                               10
above, the inventory search of Edwards’ vehicle under the circumstances described by

Officer Harwell satisfied the Fourth Amendment. Edwards’ motion to suppress (ECF #20)

is therefore DENIED.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
Dated: August 2, 2019


       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 2, 2019, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




out the apparent inconsistency between (1) Officer Harwell’s testimony that
Edwards’ vehicle was impounded because it was rendered unattended once the
officers decided to arrest Edwards and (2) the notation on the Tie-Up Slip that the
vehicle was impounded because the officers arrested Edwards for “narcotics”
possession. The Court carefully observed Officer Harwell’s demeanor at the hearing
and considered his testimony in light of all of the other evidence, and the Court
believes Harwell’s testimony notwithstanding any possible conflicts between that
testimony and other evidence presented at the hearing.

                                           11
